Citation Nr: 0025083	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  93-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mild background 
diabetic retinopathy.

2.  Entitlement to service connection for adjustment disorder 
with anxiety features.

3.  Entitlement to service connection for coronary artery 
disease, status post double coronary artery bypass.

4.  Entitlement to service connection for history of 
myocardial infarction.

5.  Entitlement to service connection for general 
arteriosclerosis status post aortofemoral bypass.

6.  Entitlement to service connection for hypertensive 
cardiovascular disease.

7.  Entitlement to service connection for peripheral vascular 
insufficiency.

8.  Entitlement to service connection for renal insufficiency 
with proteinuria.

9.  Entitlement to service connection for cardiac failure 
with ventricular function by multigated angiogram (MUGA).

10.  Entitlement to service connection for hiatal hernia.

11.  Entitlement to service connection for peptic ulcer 
disease.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for arthritis.

14.  Entitlement to service connection for bilharzia.

15.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.

Initially, the Board of Veterans' Appeals (Board) notes that 
it was previously required to remand this matter in June 1995 
for further evidentiary development and due process 
considerations.  As will be shown more fully below, the Board 
regretfully finds that remand is again required.


REMAND

At the time of the Board's remand of June 1995, the Board 
observed that a report from a September 1992 Department of 
Veterans Affairs (VA) regular aid and attendance examination 
revealed that the appellant was then-currently being 
evaluated at the VA for possible recurrence of an obstruction 
of the vessels of the heart.  However, the Board noted at 
that time that the records from this evaluation were not of 
record.  The claims file further reflects that while the 
regional office (RO) had previously obtained summary reports 
from hospitalizations at VA facilities in June 1990, February 
to March 1991, and May 1992, the actual clinical treatment 
records are also not of record.  Consequently, in the Board's 
June 1995 remand, the Board specifically requested that the 
RO obtain all VA medical records from each facility that 
rendered medical treatment to the appellant.  As there is no 
indication that further effort has been made by the RO to 
obtain these or any other outstanding VA treatment records, 
the Board finds that it is constrained under multiple 
authorities to once again remand this mater to have the RO at 
least obtain the VA records that are likely to exist in view 
of the hospital summaries and comments of the veteran noted 
above.  Stegall v. West, 11 Vet. App. 268 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board would like to emphasize that the obligation to 
obtain the above-noted VA records is not contingent upon the 
veteran's further response to correspondence from the RO.  
Records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, supra.

A review of the record also discloses that although the 
veteran was afforded various examinations with respect to his 
nonservice-connected disorders in January and February 1999, 
the examiners did not adequately address the criteria under 
38 C.F.R. § 3.352(a).  The United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has held that it is mandatory for the VA to consider 
the enumerated factors within 38 C.F.R. § 3.352(a).  Turco v. 
Brown, 9 Vet. App. 222 (1996).  Additionally, the Board 
observes that during the pendency of this appeal, various 
amendments became effective regarding sections of the VA's 
Schedule for Rating Disabilities pertaining to the 
cardiovascular system (January 12, 1998).  In this regard, 
the Court has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Under these 
circumstances, the Board finds that additional assistance is 
necessary in order to determine the exact nature and extent 
of the veteran's nonservice-connected disabilities, in 
addition to whether the veteran is, in fact, in need of 
regular aid and attendance pursuant to 38 C.F.R. § 3.352(a).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any of the 
disabilities for which he is seeking 
service connection.  Any medical records 
other than those now on file pertaining 
to any of the veteran's claimed 
disabilities should be obtained and 
associated with the claims folder, 
including but not limited to any VA 
hospital clinical treatment records 
arising out of VA hospitalizations in 
June 1990, February to March 1991, May 
1992, and September 1992.  If the VA 
hospital clinical treatment records can 
not be located, that must be documented 
in the file.

3.  After the aforementioned records have 
been received (which should at least 
include the above-noted VA hospital 
clinical treatment records from 1990 to 
1992, if available), the RO should afford 
the veteran with a new comprehensive VA 
aid and attendance examination.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and copies of 
all previous remands, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, the examiner 
should fully describe the effect that the 
nonservice-connected disabilities have on 
the veteran's ability to perform daily 
functions and/or his ability to protect 
himself from hazards and dangers incident 
to his daily environment.  The examiner 
should also certify whether the daily 
services of a regular attendant are 
needed.  It is suggested that the 
examiner utilize VA Form 21-2680 in 
reporting his or her findings.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim to 
special monthly pension based on the need 
for regular aid and attendance as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Moreover, the governing 
regulation provides that the failure to 
report without good cause for an 
examination in conjunction with a claim 
for an increased rating will result in 
the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with the Board's remand and if 
they are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate all of the veteran's 
claims on appeal.  

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




